THEATTORNEYGENERAL
                     OFTEXAS



                             December 13, 1950

Hon. John Dowdy                    oplnlon   Ho. v-1131e
Mstrict  Attorney
Athens, Texas                      Rer Right of a Justice of
                                       the Peace to a fee for
Dear Mr. Dowdy%                        Issuing capias pro fine.
           Reference Is made to your request for an opln-
ion concerning the right of Justices    of the Peace to col-
lect a fee of seventy-five   cents for the issuance of a
caplas pro fine over and above the fee provided in Artl-
cle 1052, Vernon’s Code of Criminal Procedure,    to be
paid to such Justices   for criminal actions tried and fl-
nally disposed of before them.
             The pertinent     portion   of Article   1052, V.C.C.P.,
provides:
            %ro Dollars and Fifty Cents ($2.50)
      shall be paid to the Justice of the Peace
      for each criminal action tried and finally4
      disposed of before him. Provided, however,
      that in all counties having a population    of
      twenty thousand (20,000) or less the Justice
      of the Peace shall receive a trial fee of
      Three Dollars ($3)."
             In Attorney General’s Opinion O-4924 (W&2),
referring    to fees payable to Justices    of the Peace, it
is stated:
             *     . the . a   Justice is entitled
       to be paid by the co&g      the full fee as
       provided by Article   1052, V.A.C.C.P.,   for
       each criminal action tried and finally      diS-
       posed of by him, o o .”
           The following   rule is stated        in 34 Tex. Jur.
508, Public Officers,    Sec. 105:
             ‘Statutes   prescribing    fees for public
      officers    are strictly    construed;  and hence
      a right to fees may not rest in implication.’
Hon. John Dowdy, page 2        (V-1131)


           Article    1064, V&X .P., referred to by you,
providing a fee of seventy-five       cents for the issuance
of a caplas by clerks of the district        and county courts,
makes no mention of such payment to Justices         of the
Peace and, therefore,      no payment can be made thereun-
der to such officials.       In our opinion the doctrine
‘express10  unius est excluslo     alterlus”   applies In
this Instance,    slgnlfylng   that the express mention or
enumeration of one person, thing, consequence or class
Is tantamount to an express exclusion        of all others.
39 Tex. Jw?. 188, 189, Statutes,       Sec. 100.
            You also   refer   to Article   918, V.C.C.P.,      which
provides:
            “If the defendant be not in custody
      when judgment is rendered, or If he escapes
      from custody thereafter,    a caplas shall ls-
      sue for his arrest and confinement In jail
      until he is legally   discharged.*
Ro mention Is made in this article of the payment of a
fee for the issuance of a caplas and, therefore, no fee
can be paid by virtue thereof.
           In view of the foregoing,  we agree with you
that a J,ustlce of the Peace Is not entitled  to a fee for
the Issuance of a caplas pro fine.    Payment of a fee to
such an official  In criminal actions is controlled   by
Article  1052, V.C.C.P.


            A Justice of the Peace Is entitled   to the
      fee provided under Artlole  1052, V.C.C.P.,   for
      criminal cases tried and finally  disposed of
      before him, but ls not entitled  to an addltion-
      al fee for each caplas pro fine Issued by him.

APPROVRD:                                   Yours very truly,

J. C. Davis, Jr.                              PRICE IMRIEL
County Affairs  Division                    Attorney General

Everett Hutchlnson
Executive Assistant
                                            BYA        Zii%i/S
Charles D. Mathews                                Lee Thomas
First Assistant                                    Assistant
LTimw